                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

CFGENOME, LLC, a Delaware limited
liability company; and DR. M. ROHAN
FERNANDO, an individual;                                 4:16CV3130

                  Plaintiffs/Counter
                  Defendants,                   MEMORANDUM AND ORDER

      vs.

STRECK, INC.,

                  Defendant/Counter
                  Plaintiff

      vs.

GARY KRZYZANOWSKI,

                  Third-Party Defendant.


      Pending before me is the motion to quash filed by Plaintiffs/Counter-
Defendants CFGenome, LLC, Dr. M. Rohan Fernando, and Third-Party
Defendant, Gary Krzyzanowski. (Filing No. 178).      For the reasons explained
below, the court will grant the motion for protective order/to quash subparagraphs
(d), (e), (f), and (i) of topics 17 through 24 of the proposed subpoena to be
served on Patricia Alvarado, (Filing No. 180-4), and the court will grant the
motion for protective order/to quash paragraphs 4 through 9, 14, 15, 17, and 20;
subparagraph (f) of topics 10, 11, 12, and 13; and subparagraphs (d), (e), and
(h) of topics 24 through 29 of the proposed subpoena to be served on UNMC.
(Filing No. 180-3). The court will not quash paragraph 22 of the proposed
subpoena to be served on UNMC.
                            STANDARD OF REVIEW


      A party may move for an order protecting it from disclosure of discovery.
See Fed. R. Civ. P. 26(c). The party moving for the protective order has the
burden to demonstrate good cause for issuance of the order. See Miscellaneous
Docket Matter No. 1 v. Miscellaneous Docket Matter No. 2, 197 F.3d 922, 926
(8th Cir. 1999). Upon a showing of good cause, the court may forbid the
discovery or modify the disclosure by specifying the terms or method of
discovery. See Fed. R. Civ. P. 26(c)(1)(A).


      Where the discovery is requested in a third-party subpoena, the federal
and local rules limit a party’s capacity to object. See Fed. R. Civ. P. 45; NECivR
45.1. “[An] adverse party has standing to object to a third-party subpoena on
grounds of relevance or to protect a personal right or privilege in the information
requested.” Jenkins v. Pech, No. 8:14CV41, 2015 WL 728305, at *3 (D. Neb.
Feb. 19, 2015) (citing Streck, Inc. v. Research & Diagnostic Sys., Inc., No.
8:06CV458, 2009 WL 1562851, at *3 (D. Neb. June 1, 2009).


      The scope of permissible discovery is broad. The Federal Rules of Civil
Procedure allow for discovery of “any nonprivileged matter that is relevant to any
party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.
P. 26(b)(1). Relevancy for the purposes of discovery, includes “any matter that
bears on, or that reasonably could lead to other matters that could bear on, any
issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437
U.S. 340, 351 (1978). When the discovery sought appears relevant on its face,
the party resisting discovery has the burden to establish that the discovery is not
relevant, or is “of such marginal relevance that the potential harm occasioned by
the discovery would outweigh the ordinary presumption in favor of broad


                                        2
disclosure.” Streck, Inc. v. Research & Diagnostic Sys., Inc, 8:06CV458, 2009
WL 1562851, at *3 (D. Neb. June 1, 2009) (quoting Moses v. Halstead, 236
F.R.D. at 671.) However, when the relevancy of the discovery request is not
readily apparent, the court need not consider proportionality unless the moving
party first shows how the requested information is relevant. Id.


      Although the scope of discovery under a subpoena is the same as the
scope of discovery under Rules 26(b) and 34 and is subject to the rules that
apply to other methods of discovery, (McGehee v. Nebraska Dept. of Corr.
Servs. No. 4:18-cv-3092, 2019 WL 266423 (D. Neb., Jan. 17, 2019), the
standard for nonparty discovery may require a stronger showing of relevance
than for party discovery. Cor Clearing, LLC v. Calissio Res. Grp. Inc., 8:15-cv-
317 (D. Neb. 2016).


                            STATEMENT OF FACTS


      A.    The Claims and Defenses Raised


      The court’s relevance determination rests on the claims and defenses
raised in the operative pleadings: The Amended Complaint filed by CFGenome
and Fernando, (Filing No. 58), as narrowed by the parties’ joint stipulation for
dismissal, (Filing No. 154); Defendant Streck Inc.’s Answer and Affirmative
Defenses to Plaintiffs’ Amended Complaint, (Filing No. 69); Defendant Streck’s
Amended Counterclaim and Third Party Complaint, (Filing No. 59);1 the Answer
to First Amended Counterclaims filed by CFGenome and Fernando, (Filing No.


      1
         The portion of Filing 59 which provides Streck’s Answer to Plaintiffs’
Complaint was superseded by Streck’s Answer to Plaintiffs’ Amended Complaint,
(Filing No. 69).

                                         3
70); and Third-Party Defendant Krzyzanowski’s Amended Answer and
Affirmative Defenses to the Third-Party Complaint, (Filing No. 144).


      1.    The Amended Complaint filed by CFGenome and Fernando.


      Plaintiffs’ Amended Complaint alleges as follows:


      Fernando worked for Streck from 2007 until September of 2014. In late
2013, Fernando signed an Employee Confidential Information, Inventions, and
Non-Solicitation Agreement regarding his work at Streck (the “Agreement”).
Fernando left his employment at Streck when Dr. Wayne Ryan (“Dr. Ryan”), the
founder and former CEO of Streck, was pushed out of the company by Streck’s
new CEO, Connie Ryan (Dr. Ryan’s daughter). After leaving Streck, Fernando
began various research projects and worked as a consultant for CFGenome.
Fernando’s work was funded by CFGenome, and in a written agreement,
Fernando agreed to assign any new inventions to CFGenome. (Filing No. 58, at
CM/ECF p. 5, ¶ 24).


      Fernando began working on an idea for a chemical composition to be used
in a blood collection tube that would stabilize extracellular vesicles in a blood
sample. This research began more than a year after he left his Streck
employment, ultimately resulting in the invention of a new type of blood collection
tube, the Exo DNA ProTeck Blood Collection Tube®, (“ProTeck BCT”). The
ProTeck BCT directly competes with a Streck product, the Cell-Free DNA BCT®
(“Cell-Free BCT”).


      In July of 2016, Streck accused Plaintiffs of misappropriating Streck’s trade
secrets and confidential information, and it accused Fernando of violating the


                                        4
Agreement by disclosing Streck’s confidential and trade secret information,
(Agreement, ¶ 2, the “confidentiality” provision); using information from his Streck
employment to invent new products within one year of his Streck employment,
and not assigning the rights to those products/advancements to Streck,
(Agreement, ¶ 4, the “holdover” provision); and soliciting business away from
Streck in favor of CFGenome, (Agreement, ¶ 5, the “non-solicitation” provision).
Plaintiffs responded to these accusations by filing a lawsuit seeking declaratory
relief; specifically, an order finding Plaintiffs did not misappropriate trade secrets
in violation of Federal Defend Trade Secrets Act (DTSA), 18 U.S.C. § 1836, that
Fernando did not violate his Agreement with Streck, and that the holdover
provision of the Agreement is void as against public policy.


      Streck denies Plaintiffs are entitled to the relief requested, and it alleges
Plaintiffs’ claims are barred by the doctrines of estoppel, waiver, laches, unclean
hands, and the applicable statute of limitations. (Filing No. 69, at CM/ECF p. 11).


      2.     Streck’s Amended Counterclaims.


      Streck asserts counterclaims against CFGenome and Fernando. (Filing
No. 59, at CM/ECF pp. 7-46), which allege, in essence,2 as follows:


      While working for Streck, Fernando was integrally involved in Streck’s
business, including the research, design, product development, and marketing of
the Streck Cell-Free BCT. Within that capacity, Fernando gained access to
Streck’s confidential information and trade secrets, including the documented


      2
         The 40-page counterclaim is a very detailed narrative. The court’s
description attempts to summarize those facts supporting the elements of
Streck’s 14 counterclaims.

                                          5
formulas, compilations, processes, procedures, and techniques developed by
Streck for its Cell-Free BCT.


      Dr. Ryan, founder of Streck, and Fernando are members of CFGenome.
CFGenome was formed in June of 2014. Dr. Ryan had established a laboratory
at UNMC, and on August 10, 2014, Fernando represented to UNMC personnel
that he hoped “to develop noninvasive prenatal diagnostic tests”—the precise
field he worked in for Streck as a researcher and developer of the Cell-Free
BCT—in a paid position at Dr. Ryan’s UNMC laboratory. When Fernando left his
Streck employment in September of 2014, he denied any intent to work for Dr.
Ryan. Contrary to this representation, Fernando began working with Dr. Ryan,
and ultimately the ProTeck BCT was created. CFGenome and Fernando could
not have developed a blood collection product without using information
Fernando obtained while working for Streck. As such, the ownership of the
ProTeck BCT must be assigned to Streck.


      In July 2016, Fernando, on behalf of CFGenome, personally approached
at least one Streck customer and informed that customer that CFGenome will be
able to provide alternative blood collection tubes at a price much lower than
Streck’s current pricing. In addition, CFGenome has misrepresented the
performance and cost advantages of using the ProTeck BCT compared to the
Cell-Free BCT. CFGenome’s webpage lists its members and their former
employment for Streck, without disclaiming a continued affiliation between
CFGenome and Streck. By doing so, CFGenome is using Streck’s reputation to
promote and market CFGenome’s products, leaving the impression that Streck is
endorsing CFGenome, and confusing customers and vendors as to the source of
products on the market. And CFGenome’s marketing materials and instructions,




                                     6
including verbiage and diagrams, were copied and/or derived from Streck’s Cell-
Free BCT materials and copyrighted artwork.


      Fernando’s conduct on behalf of CFGenome violated the confidentiality,
holdover, and non-solicitation terms of his Agreement with Streck.


      Streck alleges the following 14 Counterclaims against CFGenome and
Fernando:

      I.     misappropriation of trade secrets in violation of the DTSA;
      II.    breach of contract;
      III.   tortious interference with contract;
      IV.    tortious interference with prospective advantage;
      V.     declaratory judgment as to intellectual property rights;
      VI.    Lanham Act violation as to tube stability;
      VII.   Lanham Act violation for attempting to capitalize on Streck’s
             reputation and good will in the industry by falsely implying
             CFGenome and its members remain affiliated with Streck;
      VIII. Nebraska Deceptive Trade Practice Act violation as to tube stability;
      IX.    Nebraska Deceptive Trade Practice Act violation for attempting to
             capitalize on Streck’s reputation and goodwill in the industry by
             falsely implying CFGenome and its members remain affiliated with
             Streck;
      X.     trademark infringement;
      XI.    copyright infringement;
      XII.   unjust enrichment;
      XIII. unfair competition based on confusion between product source; and
      XIV. breach of fiduciary duty.



                                          7
(Filing No. 59, at CM/ECF pp. 29-44, ¶¶ 97-203). Streck seeks injunctive relief
and damages, including but not limited to recovery of Streck’s lost profits,
disgorgement of wrongfully gained profits, general damages and consequential
damages, and where applicable, statutory and/or punitive damages.


      CFGenome and Fernando raise a plethora of defenses. In addition to
challenging whether evidence will support the elements of Streck’s claims, they
allege Streck’s claims are barred, in whole or in part, by the statute of limitations,
estoppel, laches, waiver, and/or unclean hands, and the Digital Millennium
Copyright Act, 17 U.S.C. § 512. CFGenome and Fernando allege Streck’s claims
to enforce the Agreement must be denied as unconscionable and in violation of
public policy, and Streck’s claims based on the speech or communicative
conduct of CFGenome and Fernando violate the First Amendment. CFGenome
and Fernando allege Streck’s copyright claims are barred by the doctrines of fair
use, misuse of copyright, and implied license, and the Lanham Act claims are
barred by the doctrine of fair use. CFGenome and Fernando allege Streck has
failed to mitigate its damages, and any statutory damages sought are
unconstitutionally excessive and disproportionate to any actual damages that
may have been sustained in violation of the Due Process clause.


      3.     Streck’s Third Party Claims.


      Streck filed a third party claim against Gary Krzyzanowski, a former Streck
employee. (Filing No. 59, at CM/ECF pp. 47-54, ¶¶ 1-39). Streck’s third party
claim alleges as follows:


      Krzyzanowski was responsible for manufacturing the Cell-Free BCT while
at Streck, and he was familiar with the technical challenges Streck faced when


                                          8
attempting to manufacture that product on a commercial scale. Krzyzanowski
knew the confidential and trade secret solutions employed by Streck to overcome
those manufacturing challenges. His duties included injecting the formula used
into the Cell-Free BCT.


       Krzyzanowski’s employment at Streck was terminated on August 5, 2014.
Shortly thereafter, Krzyzanowski was offered and accepted employment for
CFGenome. He then attempted to recruit a key employee away from Streck in
September of 2016. He is now a member of CFGenome, performing the same
responsibilities at CFGenome that he did for Streck, and using his Streck
knowledge and experience to do so.


       Prior to his departure from Streck, Krzyzanowski entered into an Employee
Confidential Information, Inventions, and Non-Solicitation Agreement mirroring
the Agreement signed by Fernando. Along with Fernando, Krzyzanowski
published an abstract which included confidential and trade secret information
obtained while working for Streck. And like Fernando, in website marketing for
CFGenome, Krzyzanowski recites his professional experience at Streck while
failing to explain that neither he nor CFGenome are currently affiliated with, or
sponsored or approved by, Streck. Krzyzanowski copied Streck’s instructional
materials, diagrams and artwork to promote CFGenome’s competing ProTeck
BCT.


       Streck alleges claims against Krzyzanowski for:

       I.     breach of the confidentiality and holdover provisions of his
              Agreement with Streck;
       II.    misappropriation of trade secrets in violation of the DTSA; and
       III.   a declaratory judgment as to intellectual property rights.


                                          9
(Filing No. 59, at CM/ECF pp. 47-54, ¶¶ 1-39).


        Streck seeks injunctive relief and damages, including but not limited to
recovery of Streck’s lost profits, disgorgement of wrongfully gained profits,
general and consequential damages, and where applicable, statutory and/or
punitive damages.


        Krzyzanowski alleges most, if not all, the same defenses alleged by
CFGenome and Fernando in response to Streck’s counterclaims. (Filing No.
144).


        B.    The Discovery in Dispute.


        The parties agreed that subpoenas could be served on the University of
Nebraska Medical Center (“UNMC”) and a former Streck employee, Patricia
Alvarado (“Alvarado”). On August 29, 2018, Streck served its notice of intent
(Filing No. 180-2) to serve these subpoenas. (Filing No. 180-3 and Filing No.
180-4.) CFGenome, Fernando, and Krzyzanowski (collectively “CFG”) objected
to portions of the proposed subpoenas.


        The parties have engaged in several meet and confer sessions beginning
in October 2018 to discuss the discovery disputes over the third party
subpoenas, issues related to CFG’s Motion for Protective Order (Filing No. 118),
Streck’s Motion to Amend (Filing No. 140), and the resulting Order of this court
(Filing No. 157). CFG objected to the subpoenas and suggested ways to narrow
them. (Filing No. 180-5).




                                          10
      During a call with the undersigned magistrate judge on March 12, 2019,
the parties mentioned there were ongoing disagreements regarding the third-
party subpoenas. (Filing No. 160). Following the call, Streck revised the
subpoenas. CFG objected and reasserted the same positions it had taken during
previous meet and confer sessions.


      On May 1, 2019, the parties participated in another telephone conference
with the undersigned magistrate judge. (Filing No. 172). Following the call, the
parties met and conferred as ordered by this court, but they did not resolve the
relevance and privilege issues asserted by CFG. As to the motions now pending
before me, CFG suggests that as to some of the revised subpoena requests, the
subpoenas can be issued as written, but some requests need to be narrowed
and others excluded in their entirety as irrelevant to the claims and defenses
alleged in this case.


      As currently drafted, the Alvarado Revised Subpoena includes 24 requests
and sub-requests. (Filing No. 187-13).3 As to Alvarado, CFG states Streck may
issue the as-drafted Revised Subpoena for requests numbers 1 through 16, and
Streck may issue numbers 17 through 24 if limited to the following subject
matters:

      1.     Ryan Genomic,
      2.     WLRyan Research,
      3.     The formation of CFGenome and/or any predecessor entity,
      4.     CFGenome’s      research,     product     development,    product
             manufacturing, marketing and/or sales from August 1, 2014 through
             September 30, 2015.


      3
        CFG’s objections to the proposed Alvarado Revised Subpoena are at
Filing No. 180-7.

                                      11
      5.      CFGenome’s        research,     product     development,     product
              manufacturing, marketing and/or sales relating to CFGenome’s
              Blood Exo DNA ProTeck and/or any product within the ProTeck
              product line as defined by the Court in the May 1, 2019 Order, and
      6.      The Lawsuit.

(Filing No. 179 at CM/ECF pp. 8-9).


      As currently drafted, the proposed UNMC Revised Subpoena includes 30
requests, and several sub-requests. (Filing No. 187-12).4 As to the UNMC
Subpoena, CFG states Streck may issue the as-drafted Revised Subpoena for
requests numbers 1, 2, 3, 16, 18, 19, 21, 23, and 30. CFG states that except as
to the Ryan Foundation, Streck may issue the Revised Subpoena request
numbers 10 through 13. And CFG states Streck may issue Revised Subpoena
request numbers 24 through 29 if limited to the following subject matters:
      1.      Ryan Genomic,
      2.      WLRyan Research,
      3.      The formation of CFGenome and/or any predecessor entity,
      4.      CFGenome’s      research,     product     development,    product
              manufacturing, marketing and/or sales from August 1, 2014 through
              September 30, 2015.
      5.      CFGenome’s        research,     product     development,     product
              manufacturing, marketing and/or sales relating to CFGenome’s
              Blood Exo DNA ProTeck and/or any product within the ProTeck
              product line as defined by the Court in the May 1, 2019 Order, and
      6.      The Lawsuit.

(Filing No. 179 at CM/ECF p. 9-10).




      4
          CFG’s objections to the proposed UNMC Revised are at Filing No. 180-6,

                                        12
      CFG asserts that Revised Subpoena request “numbers 4, 5, 6, 7, 8, 9, 14,
15, 17, 20 and 22 seek information and topics that are not relevant to any of the
claims and defenses in the lawsuit.” (Filing No. 179 at CM/ECF p. 10).


      To summarize, CFG objects to Streck’s requests for:
         •   “All documents and/or Communications” between Alvarado or
             UNMC and Mr. Uphoff, Carol Ryan, Steven Ryan, and Donald Ryan;
             between Alvarado and Ms. Buland, Dr. Ryan, Fernando, and Mr.
             Krzyzanowski; between UNMC and Husch Blackwell, LLP; and
             between UNMC and Holland & Knight, LLP, relating to:
             -- Dr. Ryan’s transition to UNMC in 2014;
             -- Alvarado’s employment with UNMC;
             -- The establishment of a laboratory at UNMC; and
             -- The Nebraska Public Records Request dated February 22, 2017
                from the Dobrusin Law Firm.

             (Filing No. 180-3, at CM/ECF pp. 8-10; Filing No. 180-4, at CM/ECF
             pp. 5-8, ¶¶ 17-24).

         •   Information about the laboratory space CFG uses at UNMC,
             including all documents and communications relating to that rental,
             records of payments made by CFG for the laboratory, credit card
             statements for accounts maintained by UNMC to pay fees and
             expenses for the laboratory space, and CFG’s requests for
             laboratory space and equipment (Filing No. 180-3, at CM/ECF p. 5,
             ¶¶ 4, 5, 6, 8).

         •   All agreements and/or negotiations for agreements by and between
             UNMC and CFGenome, Ryan Genomic, or WL Ryan Research LLC,
             and by and between UNMC and Dr. Ryan, on his own behalf or on
             behalf of CFGenome, Ryan Genomic, or WL Ryan Research LLC,
             (but not on behalf of Streck); (Filing No. 180-3, at CM/ECF pp. 5, 7,
             ¶¶ 7 & 17).


                                       13
         •   All documents and communications relating to payment of money or
             compensation by or between UNMC and Alvarado, Ms. Buland, Dr.
             Fernando, Mr. Krzyzanowski, Dr. Ryan, The Ryan Foundation, Ryan
             Genomic, CFGenome, and WLRyan Research. (Filing No. 180-3, at
             CM/ECF p. 5, ¶ 9).

         •   All documents and communications evidencing consideration paid to
             UNMC by Dr. Ryan, CFGenome, WL Ryan Research, or any entity
             controlled by Dr. Ryan for benefits received under the Consulting
             Agreement and/or Use Agreement. (Filing No. 180-3, at CM/ECF p.
             7, ¶15).

         •   All Documents and Communications relating to any work performed
             by Dr. Ryan in connection with faculty at UNMC to help instill a
             “culture of commercialization.” (Filing No. 180-3, at CM/ECF p. 7,
             ¶20).

         •   All communications between UNMC and CFGenome relating to the
             ownership and licensing of CFG’s research performed in laboratory
             space remodeled with NIH funding. (Filing No. 180-3, at CM/ECF p.
             7, ¶14).

         •   All documents and /or communications relating to any presentation
             by Fernando and/or Chai Jiang, and/or Krzyzanowski on or about
             April 12, 2018 at the American College of Medical Genetics and
             Genomics meeting regarding Stabilizing Fetal Cell-Free DNA
             Proportion in Maternal Blood Samples at Room Temperature for 28
             Days Without Using Crosslinking Agents. (Filing No. 180-3, at
             CM/ECF p. 8, ¶22).


      Streck requests that this court deny CFG’s Motion and allow the Revised
Subpoenas to issue in their entirety. (Filing No. 184).




                                         14
      The discovery dispute at issue has been brewing since October 2018. The
court has conferred with the parties, and the parties have conferred with each
other several times in an effort to resolve the dispute without formal motion
practice. There was ample time and opportunity to narrow the discovery requests
before a motion was filed. Under such circumstances, I will not re-draft or narrow
Streck’s discovery requests by judicial ruling. The court will rule on them as
written by Streck.


                                   ANALYSIS


      CFG asserts “This discovery dispute is simple. The at-issue requests in the
Revised Subpoenas, on their face, request extensive irrelevant information from
nonparties.” (Filing No. 179 at CM/ECF p. 12). CFG asserts that the at-issue
requests are not relevant to the claims and defenses alleged; Streck asserts the
requests are clearly relevant. (Filing No. 179 at CM/ECF p. 13). Streck argues
that the relevance of its requests is apparent from the allegations of the
pleadings and must be construed in the context of the hiring of Fernando and
Krzyzanowski in 2014. (Filing No. 186, at CM/ECF p. 2).


      As reflected in the parties’ respective briefs, the discovery disputes at
issue can be categorized as follows:

      •     Funding and Laboratory Resources available to CFG, including

                ▪ Money and/or Consideration exchanged between UNMC and
                  CFG;

                ▪ UNMC/CFG Negotiations and Agreements

                ▪ The Ryan Foundation

                ▪ Laboratory Resources

                                       15
      •      Dr. Ryan’s transition to work at UNMC;

      •      Alvarado’s employment with UNMC;

      •      The public records request served on UNMC;

      •      National Institutes of Health—Claim of Ownership

      •      April 12, 2018 ProTeck Poster Presentation

With limited exceptions, the parties have not identified which requests belong in
which category and are subject to which arguments.5 Nonetheless, the court will
attempt to categorize the requests by topic and then address the parties’
arguments.


      A.     Funding and Laboratory Resources.


      1.     Money and Consideration Exchanged
             UNMC proposed subpoena: Topics 9 and 15



      5
          CFG asserts discovery requests which were not specifically discussed
during the parties’ May 6, 2019 meet and confer should not be addressed by the
court. Streck asserts CFG has requested broad relief, but it does not address
each topic that it seeks to exclude. Streck “submits that the Court should not
afford any relief to CFGenome for any unaddressed topics.” (See Neb. Civ. R.
7.1(a)(1)(A) “A party’s failure to brief an issue raised in a motion may be
considered waiver of that issue.”) Specifically, Streck argues it is entitled to issue
UNMC requests 14, 20, and 22 because CFG did not discuss objections to this
topic in its briefing.

       Both parties make arguments supported by case law and the court’s rules.
But in the interest of avoiding yet another round of motions and briefing, the court
will address the merits of every request at issue.


                                         16
      Streck’s proposed subpoena to UNMC requests “all documents and
communications” regarding any money or other consideration exchanged
between UNMC and CFG or Dr. Ryan, or any entity related in any way to CFG or
Dr. Ryan. Streck argues:

      [I]n this complex case involving a claim of independent development
      of technology funded by CFGenome, Streck should have the right to
      “follow the money” to develop its case (by seeing, for instance, who
      was involved, when and how they were involved, what, where and
      when activities took place and the like), particularly in view of
      CFGenome have placed funding in issue in its Amended Complaint.

(Filing No. 186, at CM/ECF p. 8). Streck argues it is entitled to discovery on
funding because who, what, when, and how CFG’s activities were funded will
help explain “how the ProTeck tube came to market so quickly, whether
Intellectual Property (“IP”) assignment obligations have been triggered, and who
else may seek to lay claim on any of the IP rights because of the funding
arrangements.” (Filing No. 186, at CM/ECF p. 3). Streck argues “CFGenome’s
true cost of development of the ProTeck BCT product line is relevant to any
damages calculation.” (Filing No. 186, at CM/ECF p. 4). Streck claims it is
entitled to discover information regarding UNMC’s business decision to
collaborate with CFGenome in establishing a laboratory in 2014 because such
information relates to the value of the intellectual property used in developing the
ProTeck product line. (Filing No. 186, at CM/ECF p. 8). Finally, Streck argues
“paragraph 24 of the Amended Complaint filed by CFGenome LLC and Dr.
Fernando squarely places the funding of CFGenome at issue in this litigation.”
(Filing No. 186, at CM/ECF pp. 2-3).


      The court initially notes that the mere reference to CFGenome’s funding in
Plaintiffs’ complaint does not necessarily open the door to extensive discovery
regarding that statement. A court need not permit discovery as to every

                                        17
statement within a pleading. Demanding extensive discovery as to facts which
are not critical to the ultimate decision, or which have already been admitted in
responsive pleadings or in prior discovery responses, is not proportionate to the
needs of the case. If an allegation in a pleading is merely background
information, previously admitted, and/or irrelevant surplusage, that allegation
does not support a discovery request merely because it was recited in a
pleading.


      Streck argues that both the actual costs incurred by CFG to develop the
ProTeck BCT and the funding sources and amounts received by CFG for its
research and development, are relevant to the issue of damages. CFG agrees
that Streck is entitled to see CFGenome’s revenues and expenses to assess the
damage claims, arguing Streck already possesses information showing CFG’s
full costs (including equipment purchases, material purchases, rent, etc.) and
revenues for inventing the ProTeck BCT. (Filing No. 192, at CM/ECF p. 7). But
CFG argues information regarding the source of that funding is not relevant.
Further, it notes that the consulting agreement between UNMC and CFG assigns
all intellectual property rights to CFG, thus UNMC may not lay claim to any IP
rights resulting from its funding. (Filing No. 187-5 at CM/ECF p. 21).


      This case is about CFG’s research and development of the ProTeck BCT
and whether that process misappropriated Streck’s confidential information and
trade secrets, promoted unfair competition against Streck, and violated Streck’s
contractual rights. But Streck’s requests, as written, demand UNMC’s funding
information about all money or consideration exchanged between UNMC and Dr.
Ryan, CFGenome, and any persons or entities affiliated with or related to Dr.
Ryan and CFGenome, including the compensation received by CFGenome
employees such as Alvarado. (Filing No. 180-3, at CM/ECF p. 5, ¶9). And


                                        18
contrary to Streck’s argument, the extent of UNMC’s willingness invest in
CFGenome’s research and development efforts from the outset provides little, if
any, insight as to the value of the ultimate result of those efforts. Particularly in
the area of scientific research, vast resources are often invested in research and
development which do not lead to a marketable product.


      UNMC proposed subpoena requests 9 and 15 encompass information
unrelated to the development of the ProTeck BCT at issue, and to that extent, the
requests are clearly irrelevant.


      2.     UNMC/CFG Negotiations and Agreements
             UNMC proposed subpoena: Topics 7, 17, 20

      Streck demands production of “[a]greements and/or negotiations for
agreements by or between UNMC and Dr. Ryan, on behalf of himself and/or any
other person (including, but not limited to, CFGenome, Ryan Genomic, or WL
Ryan Research LLC),” excluding any agreements and/or negotiations for
agreements by or between UNMC and Streck. (Filing No. 180-3, at CM/ECF p. 5,
¶7). And to the extent not produced in response to other requests, Streck
demands production of “all agreements and/or records of negotiations for
agreements between UNMC and CFGenome, The Ryan Foundation, Ryan
Genomic and/or WLRyan Research.” (Filing No. 180-3, at CM/ECF p. 7, ¶17).
Streck further demands “All Documents and Communications relating to any
work performed by Dr. Ryan in connection with faculty at UNMC to help instill a
“culture of commercialization.” (Filing No. 180-3, at CM/ECF p. 7, ¶20).


      CFG objects to these requests, asserting they are overbroad in scope,
vague, and seek discovery of irrelevant documentation. As to Streck’s use of the
phrase “culture of commercialization,” Streck argues that the “phrase was used


                                         19
by UNMC employee Michael Dixon in an email dated July 31, 2015, when
negotiating consideration for discounted lease space with Dr. Ryan and
CFGenome.” It argues “the full consideration exchanged for the support provided
by UNMC to CFG is relevant to many issues, including the cost element of
damage calculations.” (Filing No. 184 at CM/ECF p. 14).


      The court also fails to understand why Streck needs to know all the details
of CFG’s and/or Dr. Ryan’s financial and professional relationship, agreements,
and communications with UNMC, all the documents and communications
regarding the agreement between CFG and/or Dr. Ryan and UNMC to provide
laboratory space and equipment on UNMC property, or their alleged plans to
collaborate and promote a “culture of commercialization,” to assess the merits of
its claims regarding the ProTeck BCT and its damages related to that product.


      Streck’s demands in UNMC proposed subpoena requests 9, 15, and 20
are overbroad, request irrelevant information, and are not proportionate to the
needs of the case.


      3.    The Ryan Foundation
            UNMC proposed subpoena:          Paragraph (f) of topics 10-13

      Streck   acknowledges     that   its   proposed    subpoenas     seek   any
communications by UNMC with all possible funding sources. Those suspected
sources include the Ryan Foundation, a charitable organization formed by Dr.
Ryan. (Filing No. 186, at CM/ECF p. 5). Streck argues that CFGenome and
UNMC have jointly published an article stating financing for research conducted
by CFGenome and UNMC was provided by the University of Nebraska
Foundation, (Filing No. 186, at CM/ECF p. 4), and the Ryan Foundation has
donated to the Nebraska Foundation’s Obstetrics and Gynecology Research


                                       20
Fund #1712 since 2014. Streck states development of the ProTeck BCT is
consistent with the purposes of the #1712 Fund, and therefore Streck is entitled
to obtain information on whether and to what extent CFGenome directly, or
indirectly through the Nebraska Foundation, received support from the Ryan
Foundation to support CFGenome’s research at UNMC. Streck essentially
argues that if the Ryan Foundation is providing funding to UNMC or to the
University of Nebraska Foundation, and then UNMC or the University of
Nebraska Foundation provides funds to CFGenome, Streck is entitled to conduct
discovery on the source of CFGenome’s funding from the Ryan Foundation. (See
Filing No. 184 at CM/ECF p. 11).


      Assuming the Ryan Foundation directly or indirectly provided monetary
support to CFGenome, the court fails to see how that fact is relevant to either the
liability or damages issues raised in this case. Moreover, assuming some of the
information requested is potentially relevant, the breadth of Streck’s requests for
all communications and documents with the Ryan Foundation encompasses
information that is wholly irrelevant to this case.


      Paragraph (f) of topics 10 through 13 of Streck’s proposed UNMC
subpoena requests information irrelevant to this case and disproportionate to its
needs.


      4.     Laboratory Resources
             UNMC proposed subpoena:     Topics 4, 5, 6, 8, and
                                         Paragraph (e) of topics 24-29
             Alvarado proposed subpoena: Paragraph (f) of topics 17-24



      Streck requests detailed information regarding CFG’s receipt and use of a
laboratory facility and equipment at UNMC, including the monetary transactions


                                          21
arising from the UNMC/CFG relationship. CFG asserts that it asked Streck
“about the relevance of the requests as there was no definition provided as to
what ‘establishment’ of a laboratory space means and there was no facial
relevance as to the scope of the request.” (Filing No. 179 at CM/ECF p. 6). In
response, Streck allegedly explained that it wanted each and every document or
communication that in any way involved the use of the laboratory space,
including any funding and financing information. Streck asserted this information
was "plainly relevant" and refused to revise the request. (Filing No. 179 at
CM/ECF p. 6). Streck argued that the laboratory space was relevant because the
reagent and tubes were manufactured in the laboratory space. CFG asserts that
Streck is in possession of documents which show that the reagent and tubes are
not manufactured in that laboratory. (Filing No.180-1 at CM/ECF p. 5 ¶ 18).


      As with Streck’s demands for funding information, Streck’s requests for
information regarding the UNMC laboratory resources are broad and include
information irrelevant to Streck’s explanation of need. Streck requests “All
Documents and/or Communications relating to the rental of laboratory space,”
“All records of payments made by or on behalf of CFGenome, and/or Dr. Ryan
for reimbursement of any expenses incurred . . . for the laboratory maintained at
UNMC,” “All credit card statements for accounts maintained by UNMC for the
purpose of paying for fees and expenses incurred . . . at the laboratory space
maintained at UNMC,” and “All Documents and/or Communications . . . relating
to any requests for lab space or requests for equipment . . . .” Filing No. 180-3, at
CM/ECF p.5, ¶¶ 4, 5, 6 & 8). These requests are not limited to the resources
used and expenses incurred in the developing and marketing the ProTeck BCT,
and they provide no insight as to CFG’s use of Streck’s confidential information
and trade secrets.




                                         22
      Topics 4, 5, 6, and 8 and Paragraph (e) of topics 24-29 of Streck’s
proposed UNMC subpoena, and Paragraph (f) of topics 17-24 of Streck’s
proposed Alvarado subpoena are overbroad, request irrelevant information, and
are not proportionate to the needs of the case.


      B.    Dr. Ryan’s transition to work at UNMC
            UNMC proposed subpoena: Paragraph (d) of topics 24-29
            Alvarado proposed subpoena: Paragraph (d) of topics 17-24


      Streck requests “[a]ll documents and/or communications” relating to Dr.
Ryan’s transition to UNMC in 2014. Streck argues:

      facts relating to Dr. Ryan’s transition to UNMC relate to many issues
      identified in the pleadings in this case, including the ownership of all
      intellectual property, the use of Streck’s confidential information and
      trade secrets, and the reasonableness of the covenants contained in
      the Streck Employment Agreements signed by Dr. Ryan, Dr.
      Fernando and Mr. Krzyzanowski.

(Filing No. 186, at CM/ECF p. 5). Streck further explains that Fernando accepted
a paid position as a UNMC researcher 11 days before he resigned from Streck,
told UNMC he hoped “to develop noninvasive prenatal diagnostic tests” while
employed at UNMC, and then falsely assured Streck that he would not be
working with Dr. Ryan. Streck therefore argues:


      CFGenome’s position that Streck is not entitled to pursue discovery
      from UNMC on the establishment of the laboratory or Dr. Ryan’s
      transition to UNMC to work with Dr. Fernando is meritless. These
      issues are squarely placed in issue by the pleadings, and
      CFGenome’s contention that “[t]he at-issue request in the Revised
      Subpoenas have no relevance to any of these claims or defenses
      thereto” . . . is controverted by the pleadings and logic.




                                        23
(Filing No. 186, at CM/ECF p. 9). CFG argues that Streck’s requests lack any
definition of what was meant by the “transition” of Dr. Ryan to UNMC, and this
problem is exacerbated by the fact that Dr. Ryan had worked with UNMC since
2007 and was never a UNMC employee. (Filing No. 179 at CM/ECF p. 6).


      Streck’s conclusory response CFG’s objections does little to explain how
information about Dr. Ryan’s 2014 withdrawal from Streck and his continued
work at UNMC will shed light on who owns the intellectual property behind the
ProTeck BCT, whether Dr. Ryan or CFGenome used Streck’s trade secrets or
confidential information to develop the ProTeck BCT, and whether the terms of
Fernando’s Agreement were reasonable and enforceable. And due to the
expansive nature of requests for “all documents and communications,” the
burden of responding is disproportionate to the value of collecting discovery to
prove the allegations of paragraph 42 of Streck’s counterclaim; that is, to explain
Fernando’s timing and motivation to accept a position at UNMC.


      Even assuming there is some link between the discovery Streck is
requesting and its stated purpose, the breadth of Streck’s demands extends well
beyond that purpose. For example, Streck’s requests encompass information
regarding any discussions of remuneration owed; number of employees
anticipated; office space and furnishings requested or provided; anticipated
length of the collaboration between CFGenome and UNMC; expected research
endeavors beyond developing the ProTeck BCT; access, security, cleaning and
maintenance for Dr. Ryan’s or CFGenome’s work area, etc. These topics, and
many others included within the scope of Streck’s requests, are wholly irrelevant
to the claims and defenses raised in the pleadings.


      C.    Alvarado’s employment with UNMC
            Alvarado proposed subpoena: Paragraph (e) of topics 17-24

                                        24
      Streck   demands    that   Alvarado   produce   “All   documents   and/or
Communications” between herself and Mr. Uphoff, Carol Ryan, Steven Ryan,
Donald Ryan, Ms. Buland, Dr. Wayne Ryan, Dr. Fernando, and Mr.
Krzyzanowski regarding her employment with UNMC.


      CFG does not object to the Alvarado requests related to the formation of
CFG and/or any predecessor entity or the requests related to CFG’s research,
product development, manufacturing, marketing, and/or sales. It objects only to
the relevance of the documents and communications related to Alvarado’s
employment by UNMC, a non-party. CFG argues that Streck has failed to show
how Alvarado’s documents and communications with nonparties about her
employment are relevant to the claims and defenses in this case. As to Streck’s
requests for Alvarado’s communications with Fernando and Krzyzanowski, CFG
argues responsive information should be sought from parties, not a third party,
and may duplicate what CFG has already produced.


      In response to CFG’s objections, Streck explains,

      Ms. Alvarado was a Streck employee who moved with Dr. Ryan and
      the others to UNMC in the August/September 2014 timeframe. The
      subpoenas cover information relating to Ms. Alvarado’s employment
      with UNMC, consultancy to CFGenome, and the records she
      maintained concerning her activities with the CFGenome laboratory
      operated on the premises of UNMC. She is listed as a participant in
      the research activities of the CFGenome/UNMC research in the
      ProTeck published paper.

(Filing No. 186, at CM/ECF p. 6). Streck argues:

      In addition to her employment by UNMC in August/September 2014,
      Ms. Alvarado also was the beneficiary of a waiver of the UNMC job
      posting policy in May 2015. . . . How the waiver came about, and the

                                      25
      role she and UNMC jointly played in the development of the
      CFGenome ProTeck product is relevant to the underlying trade
      secret and contract issues in the case. Information from those
      activities will give insight into the circumstances and timing of the
      concepts leading to the ProTeck tube.

(Filing No. 186, at CM/ECF p. 11).


      Even assuming Streck has shown that Alvarado’s UNMC employment and
role are relevant to the alleged claims and defenses, as with the requests
previously discussed, production of “All Documents and/or Communications”
Alvarado exchanged with eight other people regarding her employment would
include information that has nothing to do with this case; e.g., retirement,
vacation, and sick time received, medical or pension benefits, password security
practices, etc. Streck’s requests, as drafted, extend far beyond the stated
purpose of receiving documentation explaining Alvarado’s role, if any, as a
consultant to CFG, her activities at the CFG laboratory operated on UNMC’s
premises, or the circumstances and timing of the concepts leading to the
ProTeck tube. Streck’s requests seek irrelevant information. Requiring Alvarado’s
response would be disproportionate to the needs of the case.


      D.    Public Records Request served on UNMC
            UNMC proposed subpoena: Paragraph (h) of topics 24-29
            Alvarado proposed subpoena: Paragraph (i) of topics 17-24


      Streck requests “All Documents and/or Communications” between
UNMC/Alvarado and various individuals/entities relating to “The Nebraska Public
Records Request dated February 22, 2017 from The Dobrusin Law Firm.” CFG
argues that it asked Streck how these communications were relevant and Streck
responded by asking how these communications were not relevant. (Filing No.
179 at CM/ECF p. 7). CFG argues that Streck has not explained how documents

                                       26
relating to a public records request are relevant to the claims and defenses in this
case.


        Streck claims it is entitled to “all documents maintained by UNMC or Ms.
Alvarado” related to the public records request made after CFGenome instituted
this litigation, “because Streck needs to verify that all relevant documents were in
fact located and produced.” (Filing No. 184 at CM/ECF pp. 5-6). Streck asserts
that it needs the discovery to identify all participants in the startup and to
establish the motivation and intention of such participants. It further argues that
the requested documents would “go to the state of mind of CFGenome and to
damages.” (Filing no. 184 at CM/ECF p. 10). Streck asserts that “Efforts to
secure complete and unredacted copies of the records have been frustrated by
CFGenome.” (Filing No. 184 at CM/ECF p. 9). As an example, Streck refers to an
equipment list that had been redacted.


        CFG argues that this equipment list was redacted to exclude equipment
used only for non-ProTeck activities, research, and development. (Filing No. 192,
at CM/ECF p.      9, n. 10). CFG further asserts that it has already agreed to
produce the unredacted equipment list, and it will be produced in its next
document production. (Filing No. 192, at CM/ECF p. 10). CFG argues that this
category of requests, used to verify that all relevant items were produced is
“admittedly duplicative of information that has already been discovered.” (Filing
No. 192 at CM/ECF p. 9).


        The court agrees that under the circumstances presented, serving a
subpoena on a nonparty to verify CFG’s document production is duplicative work
and not proportionate to the needs of the case. See Fed. R. Civ. P. 26(b)(2) (The
court must limit discovery otherwise allowed if “the discovery sought is


                                         27
unreasonably cumulative or duplicative or can be obtained from some other
source that is more convenient, less burdensome, or less expensive[.]”).


      Moreover, at the core, Streck’s discovery relating to the public records
request is based on mistrust of CFG and its counsel, not on whether Streck
needs all documents related to the public records request to pursue the claims
and defenses discussed in the pleadings. Streck argues the UNMC and Alvarado
communications and documents with various nonparties relating to the public
records request are relevant because CFG has been unwilling to produce
documents concerning the CFG/UNMC relationship and CFG and UNMC have
been “in apparent communication over the Public Records request and appear to
have been acting in concert with each other.” (Filing No. 184 at CM/ECF p. 10).
Streck supports its position by arguing CFG’s counsel “threatened action to block
further access to the public records,” after the records request was issued to
UNMC. (Filing No. 184 at CM/ECF p. 10, citing Filing No. 187-7). This assertion
mischaracterizes the alleged “threat” by CFG’s counsel.


      In January 2017, discovery was stayed in this case pending a ruling on the
trade secret identification, and new discovery deadlines were not set until August
28, 2017. (Filing No. 42, Filing No. 56) The public records request was sent in
February 2017. The letter from CFG’s counsel containing the alleged threat to
“block further access” was dated March 22, 2017. In it, counsel asserts that
Streck only issued a public records request after it became apparent that “the
proper avenue for obtaining confidential and proprietary information – through the
discovery process, in which materials are shielded by a protective order – would
take more time” due to the stay of discovery. (Filing No. 187-7 at CM/ECF pp. 1-
2). What Streck asserts is an effort by CFG to frustrate Streck’s information
gathering was actually an effort to stop Streck from using a public records


                                       28
request to perform discovery in a case that was stayed by the court. CFG was
explaining why discovery between parties and in accordance with court rules is
more appropriate than a public records request issued to a nonparty when the
request seeks non-public, confidential information related to a pending case.


      Streck has not sufficiently explained how the requests for documents and
communications related to the public records request served on are relevant to
the specific claims or defenses at issue in this case, and the relevance is not
immediately apparent to the court. Streck’s proposed requests for documents
and communications related to its public records request served on UNMC will
be quashed.


      E.      National Institute of Health—Claim of Ownership


      Proposed UNMC subpoena request 14 seeks:

      All Communications between UNMC (including, but not limited to
      Communications to/from Michael Dixon and/or James Linder) and
      CFGenome relating to the ownership and licensing of any research
      conducted by Dr. Fernando or others at CFGenome in laboratory space
      remodeled with funds from the National Institute of Health (NIH).

(Filing No. 187-12 at CM/ECF p. 8).

      CFG objected to the issuance of Request 14 to the extent that it relates to
research conducted by Fernando that is unrelated to the ProTeck BCT. (Filing
No. 180-6 at CM/ECF p. 13). In its brief in opposition, Streck argues that UNMC
records indicate CFG has been conducting commercial activities in a federally
funded laboratory, and information related to this is relevant to ownership rights
of CFG intellectual property. Only that research conducted by CFG that is subject




                                        29
to this lawsuit (as defined in Filing No. 174) is relevant. Streck’s request seeks
irrelevant information and will be quashed.


       F.    April 12, 2018 ProTeck Poster Presentation


       Topic 22 of Streck’s proposed subpoena directed to UNMC demands
production of:


       All Documents and/or Communications relating to any presentation by Dr.
       Fernando and/or Chai Jiang, and/or Gary Krzyzanowski on or about April
       12, 2018 at the American College of Medical Genetics and Genomics
       meeting regarding Stabilization Fetal Cell-Free DNA Proportion in Maternal
       Blood Samples at Room Temperature for 28 Days Without Using
       Crosslinking Agents.

(Filing No. 187-12, at CM/ECF p. 9).


       CFG objected to the request to the extent that it seeks discovery of
documentation or communications protected by the attorney-client privilege or
attorney work product doctrine. CFG also objected to this request as irrelevant
and disproportionate to the needs of this case. (Filing No. 180-6 at CM/ECF p.
16).


       Streck’s request seeks discovery regarding a public poster presentation
about the ProTeck product which was authored at UNMC by Fernando and
Krzyzanowski, and then presented at a conference in 2018. Streck asserts this
request is relevant because it details research activities by CFG, repeatedly
mentions Streck, and contains statements comparing the ProTeck BCT to
Streck’s Cell-Free BCT. Streck argues documentation regarding the poster
presentation is relevant to Streck’s claims of trade secret misappropriation,
contract issues, and false advertising. CFG’s briefing does not discuss this issue,

                                        30
and CFG has presented no evidence to support its privilege and work product
claims.


      UNMC Subpoena Topic 22 is specific, appropriately narrow in scope, and
relevant to the issue of whether CFG misappropriated Streck’s trade secrets and
its name and reputation in the industry, and whether it misrepresented the
comparative features of the ProTeck BCT and the Cell-Free BCT. As to this
request, CFG’s motion to quash and for a protective order will be denied.


      Accordingly,


      IT IS ORDERED:

      1)    The motion to quash filed by Plaintiffs/Counter-Defendants
            CFGenome, LLC, Dr. M. Rohan Fernando, and Third-Party
            Defendant, Gary Krzyzanowski, (Filing No. 178), is granted in part
            and denied in part as follows:

            a)       The motion for protective order/to quash is granted as to
                     subparagraphs (d), (e), (f), and (i) of topics 17 through 24 of
                     the proposed subpoena to be served on Patricia Alvarado;

            b)       The motion for protective order/to quash is granted as to
                     paragraphs 4 through 9, 14, 15, 17, and 20; subparagraph (f)
                     of topics 10, 11, 12, and 13; and, subparagraphs (d), (e), and
                     (h) of topics 24 through 29 of the proposed subpoena to be
                     served on UNMC.

            c)       The motion for protective order/to quash is denied as to
                     paragraph 22 of the proposed subpoena to be served on
                     UNMC.

      2)    If a party intends to file a discovery or sanctions motion in the future,
            the parties must first meet and confer in good faith and in person to
            resolve the issues. If no resolution is reached, the filing party must
            schedule a hearing before me to be held in my courtroom on the

                                         31
      record, with counsel for the parties and a representative of Streck
      and of CFGenome physically present at the hearing. The party
      representative who attends any future discovery or sanctions motion
      hearing will be identified on the court’s docket as the person who will
      be the party representative seated with the attorneys at the counsel
      table during the trial of this case.

3)    On or before August 30, 2019, the parties shall jointly file:

      a)    A list of all cases, state and federal, that have been filed since
            2014 or are currently contemplated for filing in the future:

            i)     between the parties to this case                   or   any
                   employees/members of those parties; or

            ii)    between the descendants of Dr. Wayne Ryan; or

            ii)    arising from Dr. Ryan’s departure from Streck; or

            iii)   arising from the formation of, or business relationships
                   established by, CFGenome.

      b)    For each case listed in response to paragraph 3(a) of this
            order, provide a brief description (preferably one paragraph) of
            the claims raised.

      c)    For each case listed in response to paragraph 3(a) of this
            order that has been filed in any court, provide:

            i)     the forum, case name, and case number; and

            ii)    the current status of the case (closed with a description
                   of the outcome or judgment; or open and at what stage
                   of preparation (discovery ongoing, mediation scheduled,
                   trial settling date, etc.)


August 22, 2019                        BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge


                                  32
